Order entered September 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01341-CR
                                      No. 05-16-01342-CR
                                      No. 05-16-01343-CR

                                 JORDAN DAVIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F14-15543-Q, F14-15544-Q & F15-45428-Q

                                           ORDER
       On August 4, 2017, we ordered court reporter Marty Grant to file, by September 5, 2017,

a supplemental reporter’s record in the above juvenile cases. To date, Mr. Grant has not filed the

supplemental reporter’s record nor has he communicated with this Court.

       We ORDER court reporter Marty Grant to file, within TEN DAYS OF THE DATE OF

THIS ORDER, the supplemental reporter’s records containing the items requested in appellant’s

June 8, 2017 “Supplemental Request for Preparation of Reporter’s Record and Designation of

Matters to be Included” including:

       1. Testimony taken during all hearings, including arguments and objections of
       counsel, and the ruling and remarks of the Court made on such testimony and arguments;
        2. Testimony of all witnesses, heard in and outside the Court’s presence, including
        questions and objections of counsel and the ruling and remarks of the Court made on
        such testimony;

        3. Arguments and opening and closing statements of counsel, including objections
        of counsel and the ruling and remarks of the Court made on such arguments and
        objections;

        4. All bills of exception and testimony thereon, including objections of counsel, and
        the ruling and remarks of the Court made on such bills of exception and objections;

        5. Testimony taken during certification proceedings, including arguments and
        objections of counsel, and the ruling and remarks of the Court made on such testimony
        and arguments;

        6. All exhibits offered or introduced into evidence; and

        7. All exhibits offered or introduced for record purposes only or as part of any bill of
        exception.

According to appellant’s request, the dates of the hearings and trial include (but are not limited

to) April 16, 2014; April 24, 2014; June 11, 2014; July 10, 2014; July 15, 2014; August 13,

2014; September 18, 2014; September 23, 2014; and the certification hearing on September 24,

2014.

        We caution Mr. Grant that the failure to file the reporter’s record by that time will result

in the Court taking whatever remedies it has available, including ordering that he not sit until the

complete reporter’s record in this appeal is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Andrea Martin,

Presiding Judge, 304th Judicial District Court; to Marty Grant, official court reporter of the 304th

Judicial District Court; and to counsel for all parties.



                                                       /s/    ADA BROWN
                                                              JUSTICE